Case 1:20-cr-00143-TSE Document 174-3 Filed 12/23/20 Page 1 of 4 PageID# 2944




                       Exhibit 5
Case 1:20-cr-00143-TSE Document 174-3 Filed 12/23/20 Page 2 of 4 PageID# 2945




                                       1099 14TH ST. NW
                                        8TH FLOOR WEST
                                     WASHINGTON, DC 20005
                                        (202) 640-2850
                                     WWW.KAISERDILLON.COM


                                                                       evoshell@kaiserdillon.com


May 8, 2020

Dear Bill,

        Thank you for providing the affidavit in support of the search warrant. I write to request
additional information about the affidavit pursuant to Rule 16 and Brady v. Maryland, 373 U.S.
83 (1963). The requested discovery is necessary in order for Mr. Sanders to evaluate the legality
of the warrant.

        Specifically, I request that the government provide answers to the following questions
and relevant documents, if any exist:

   1. Did the foreign law enforcement agency (“FLA”) provide any information that a user
      with IP address              “accessed” the target website on any occasions other than
      on May 23, 2019? Please provide any documentation related to this question.

   2. Did the FLA provide any documentation to demonstrate that a user with IP address
                     “accessed” the target website on May 23, 2019 and/or any other date? If
      so, please provide all relevant documentation.

   3. In what form did the FLA provide the FBI with information that a user with IP address
                    “accessed” the target website on May 23, 2019? If the FLA provided
      written information to the FBI, please provide all relevant documents related to that
      written information.

   4. Please identify the FBI agent(s) who interacted with the FLA regarding the information
      provided in August 2019.

   5. Please explain what is meant by the term “accessed” in paragraph 23 of the affidavit in
      support of the application for the search warrant.

   6. How did the FLA determine that a user with IP address                “accessed” the
      target website on May 23, 2019? Please provide all relevant documents related to this
      question.
Case 1:20-cr-00143-TSE Document 174-3 Filed 12/23/20 Page 3 of 4 PageID# 2946




   7. What, if anything, did the FBI do to confirm that the FLA was in fact able to determine
      that a user with IP address               “accessed” the target website on May 23, 2019?

   8. What specific “online child sexual abuse and exploitation material” did a user with IP
      address                 “access” through the target website on May 23, 2019? Please
      provide all relevant documents pertaining to this issue.

   9. How was the FLA able to determine that a user with IP address                  “accessed”
      “online child sexual abuse and exploitation material,” as opposed to the website more
      generally, on May 23, 2019? Please provide all relevant documents pertaining to this
      question.

   10. Did the FLA ever determine whether or not a user with IP address                ever
       created an account on the target website? Please provide all relevant documents
       pertaining to this question.

   11. Did the FBI ever determine whether or not a user with IP address                ever
       created an account on the target website? Please provide all relevant documents
       pertaining to this question.

   12. Did the FLA determine whether or not a user with IP address                 ever
       downloaded and/or uploaded any material to the target website? If so, please provide all
       relevant documents regarding that determination.

   13. Please provide and/or make available for review all material related to the layout of the
       target website, including, but not limited to, the home page that a viewer would see prior
       to entering registration information, the pages that would be available to a non-registered
       user, and the home page that a viewer would see after entering registration information.

   14. How did the FBI determine that the target website could only be accessed through
       knowledge of the URL or through an “index,” as referenced in paragraph 27 of the
       affidavit in support of the search warrant, as opposed to through a Tor search engine?
       Please provide all relevant documents pertaining to this question.

   15. To what website does paragraph 28 of the application for the search warrant refer? Please
       provide all information about the website referenced in paragraph 28 that is in the
       government’s possession, custody, or control including, but not limited to, any
       documents related to the                 referenced in paragraph 28 and any documents
       and information related to the nature of the content and the name of the website
       referenced in paragraph 28.

   16. Did the FBI have any relevant information related to IP address                  and/or
       Zackary Sanders that is not included in the affidavit in support of the search warrant prior
       to signing the affidavit in support of the search warrant on February 10, 2020?
Case 1:20-cr-00143-TSE Document 174-3 Filed 12/23/20 Page 4 of 4 PageID# 2947




                                                ***
      Thank you. Please do not hesitate to contact me with any additional questions.


                                                                 Sincerely,




                                                                 Emily Voshell
